Citation Nr: 0827098	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1984 to July 1984 
and February 1985 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision by the Department of 
Veteran Affairs (VA) Regional Office (RO) in Pittsburg, 
Pennsylvania.

In May 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folders. At the 
hearing, the Veterans Law Judge agreed to hold the record 
open for 60 days to allow the veteran to submit additional 
medical evidence.

In July 2008, the Board received additional medical evidence 
from the veteran unaccompanied by a waiver of the veteran's 
right to have the newly submitted evidence initially 
considered by the RO. As the Board finds that the veteran is 
entitled to the benefit sought on appeal, the veteran is not 
prejudiced by the Board's consideration of this evidence in 
the first instance.   


FINDING OF FACT

The veteran's bipolar disorder had its onset during active 
service.


CONCLUSION OF LAW

Bipolar disorder was incurred in active service. 38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
redefined VA's duty to assist a claimant in the development 
of a claim. VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist as required by the 
VCAA. To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision. 

II. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007). Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned. 
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickman v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999). 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The claim file indicates through private medical records, 
medical opinions of private physicians, social security 
records, and testimony that the veteran currently suffers 
from bipolar disorder. Though not diagnosed with bipolar 
disorder while in active duty, the veteran has presented 
evidence that he did in fact suffer from bipolar disorder 
prior to discharge. 

In testimony given at his Travel Board hearing, and supported 
by Army personnel records, the veteran explained that he was 
honorably discharged from the Army after being diagnosed with 
a personality disorder.  The Army considered his personality 
disorder to be a deeply integrated condition that would 
interfere with the veteran's ability to perform his duties.  
The veteran further asserted that the diagnosis of a 
personality disorder followed a mental evaluation at 
Landstuhl Army Medical Hospital (Landstuhl), which lasted 
less than one hour.  The mental health records from Landstuhl 
are not part of the claims file. 

Though the mental health records from Lundstuhl were not 
provided, it is evident from the veteran's personnel records 
and DD 214 that he was diagnosed with a personality disorder 
prior to discharge.  The veteran was discharged from the Army 
in March 1991 and soon began receiving psychiatric treatment 
due to a suicide attempt in September 1991.  Medical records 
from several hospitals are provided in the claims file; the 
records support the veteran's statements from his Travel 
Board hearing, and show that the veteran has  had both 
inpatient and outpatient treatment for his disability at a 
number of hospitals.  The veteran was treated for depression 
for several years before being diagnosed with Bipolar 
Disorder, Type II in 2001. From 2001 to the present the 
veteran has been treated for his Bipolar Disorder, Type II. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006).

When there are conflicting medical opinions the Board must 
weigh the credibility and probative value of these opinions, 
and in so doing, the Board may favor one medical opinion over 
the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). 

Within the 60-day waiting period the veteran was able to 
supply the Board with medical opinion letters from two 
private physicians, Drs. Vassilenko and Nigam. Both 
physicians gave the opinion that it is more likely than not 
that the veteran suffered from his recent diagnosis of 
bipolar disorder, and not personality disorder, during his 
time in the Army. 

To the extent that the diagnosis of personality disorder 
contained in the veteran's personnel files and on his DD 214 
can be considered a conflicting medical opinion, the Board 
accords greater evidentiary weight to the favorable opinions 
of the veteran's two private physicians, Drs. Nigam and 
Vassilenko. The veteran's private physicians' opinions are 
based on a comprehensive evaluation of the veteran over 
several years and are found to be persuasive when considered 
with the rest of the evidence of record.  These letters 
indicate that the physicians based their opinions, in part, 
on history provided by the veteran.

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
United States Court of Appeals for Veterans Claims (Court), 
citing its decisions in Swann v. Brown, 5 Vet. App. 229 
(1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found inaccurate or 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis of the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  

Here, the testimony of the veteran that he underwent a 
psychiatric evaluation at Landstuhl Army Medical Hospital 
where he was diagnosed with a personality disorder just prior 
to discharge from the army is supported by army personnel 
records contained in the claims file. The veteran's accounts 
of his psychiatric treatment after being discharged are 
supported by medical records also contained in the claims 
file. There is no indication in the record that the veteran 
has not been forthright about his history.  For the reasons 
discussed, the Board finds such history to be credible, and 
to the extent the veteran's private doctors' opinions were 
based on facts asserted by the veteran, the Board accepts 
these opinions as competent evidence. 

In addition to relying on the veteran's reported history, Dr. 
Nigam's opinion was based on a review of the veteran's 
military reports. The value of Dr. Nigam's medical opinion, 
with a rationale based on medical and military reports, is 
highly probative.

Given the above, the Board finds that the veteran's bipolar 
disorder had its onset during active service.  Furthermore, 
the record shows that the veteran continues to suffer from 
it.  Thus, service connection for bipolar disorder is 
warranted.


	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for bipolar disorder is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


